Graves, J.
(dissenting) : I dissent from the above decision. The instruction held to be erroneous, when fairly construed, does not state that it is negligence per se for a railroad company to permit combustible *579material and structures to be upon its right of way, and a jury would not be likely to get such an impression from its language. The statement of the instruction is that if the railroad company negligently permitted such combustible materials and structures to be and remain on its right of way, and thereby caused the fire, then it would be liable. When and under what circumstances permitting such material to be on the right of way would amount to negligence is not stated in this instruction. The jury, however, by reference to other instructions given would find a clear and full statement of the measure of the company’s duty in this respect. Among these instructions are the following:
“ (6) It was the duty of the defendant railway company, in order to avoid the setting out and communicating of fire, to exercise reasonable and ordinary care under the circumstances, in the design and construction of its engine No. 2319, and of the spark-arrester and netting therein, and the same degree of care to prevent the same from being out of repair, and the same degree of care in the operation of the same; and the same degree of care in using suitable fuel or coal in the same; and the same degree of care in keeping its right of way and its grounds adjacent to its right of way, and in close proximity to its tracks, free and clear of dry and combustible material and structures. And if you should find from the evidence that the fire in question was set out or communicated from said engine No. 2319, and caught upon dry, combustible material or buildings upon the right of way or grounds of the defendant adjacent to said right of way, and in close proximity to its tracks, and thence spread and communicated to and burned the property in question of the plaintiff, to the damage of plaintiff, and if you should find from the evidence that said fire was caused by a failure on the part of the defendant railway company to exercise such ordinary and reasonable degree of care under the circumstances in any of the said particulars, then you should find for the plaintiff.
“ (7) A railroad company is bound to use ordinary, care and diligence to prevent setting out fires; that is, such a degree of care as an ordinarily prudent and careful person would'use under like and similar circumstances. In determining what is ordinary care *580and diligence under the circumstances in this case, the jury should take into consideration all the facts and circumstances which have been developed by the evidence; the degree of care which it is incumbent upon the defendant to exercise was such a degree of care as was properly adapted to the existing facts and circumstances.
“(8) In operating a railway through the city of ^ Emporia the defendant railway company was bound to exercise a degree of care reasonably proportioned and adapted to the risk of setting out fire and the danger therefrom. And if you should find from the evidence that there was at the place in question wooden buildings with wooden roofs on the grounds or right of way of the defendant railway company, and close to its tracks, and that there were numerous wooden buildings and much combustible material of other persons in the near vicinity, and that the weather was hot and dry, and that the risk of fire being communicated from the engines of defendant railway company and of damages therefrom were thereby increaséd, then it was the duty of defendant railway company to exercise a degree of care reasonably proportioned and adapted to the increased risk and danger of setting fire out from any of its engines and its catching on any such wooden buildings of defendant railway company and communicating to other property in the vicinity.”
If the instruction complained of can be properly held to be erroneous when taken from the body of the instructions given and considered alone, still the other instructions so far modify it as to cure its misleading or erroneous features. The judgment should be affirmed.